Exhibit 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) MONTHLY OPERATING REPORT FOR THE PERIOD ENDING June 2, 2007 TABLE OF CONTENTS Statement/Report Page Number Monthly Operating Summary Report/Debtor Questionnaire 2 Consolidated Statement of Operations 3 Consolidated Balance Sheet 4 Consolidated Statement of Cash Flows 5 Allocation of Disbursements among Legal Entities 6 Payments to taxing authorities 7 Accounts receivable and post-petition payable agings 8 Asset Sales 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Monthly Operating Summary Report/Debtor Questionnaire For the fiscal month ended June 2, 2007 (in 000's) Monthly Consolidated Financial Data March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 Sales 65,839 27,876 Consolidated expenses 21,739 10,817 Income (loss) before interest, restructuring, tax & reorg 9,069 (3,318) Reorganization items 5,340 2,129 Net Income (loss) 3,056 (5,708) Are all accounts receivable being collected within terms? No REQUIRED INSURANCE MAINTAINED AS OF SIGNATURE DATE EXPIRATION DATE Are all post-petition liabilities, including taxes, being paid within terms? Yes Have any pre-petition liabilities been paid? Yes PROPERTY/CASUALTY YES (X) NO () 5/4/2008 If so, describe: Pursuant to court order GENERAL LIABILITY YES (X) NO () 5/4/2008 Are all funds received being deposited into DIP bank accounts? Yes VEHICLE YES (X) NO () 5/4/2008 Are all funds being disbursed from DIP bank accounts? Yes WORKER'S COMPENSATION YES (X) NO () 5/4/2008 Were any assets disposed outside of the normal course? Yes EXECUTIVE PROTECTION (D&O) YES (X) NO () 5/4/2008 Were all proceeds from asset sales deposited in DIP bank accounts? Yes If so, describe: Pursuant to court order Are all U.S. Trustee Quarterly Fee Payments current? Yes What is the status of your Plan of Reorganization? No plan confirmed Are all post-petition tax returns being filed timely? Yes Note: The Debtors note that the federal and state income tax returns and certain franchise tax returns with due dates subsequent to February 2007 are outstanding.The Debtor has filed both federal and state tax income returns for 2004 and is currently working to file the 2005 and 2006 federal and state income tax returns. Have all bank accounts been reconciled as of the period end? Yes Note: The Debtors note that the reconciliation of certain store-level accounts occurs historically at mid-month for the previous month. ATTORNEY NAME:Robert J. Dehney FIRM NAME:Morris, Nichols, Arsht and Tunnell ADDRESS:1201 North Market Street, P.O. Box 1347 I certify under penalty of perjury that the following Monthly Operating Report, plus attachments, is true CITY, STATE, ZIP: Wilmington, DE 1989901347 and correct to the best of my knowledge. TELEPHONE: (302) 658-9200 /s/Larry D. Fair Larry D. Fair Chief Accounting Officer June 25, 2007 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Operations For the fiscal month ended June 2, 2007 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 Sales 65,839 27,876 Cost of goods sold 35,032 20,377 Gross profit 30,808 7,499 Selling, general and administrative expense 21,274 10,407 Depreciation and amortization 465 410 Operating income (loss) 9,069 (3,318 ) Reorganization expenses 5,340 2,129 Interest expense, net 673 261 Earnings (loss) before income taxes 3,056 (5,708 ) Income taxes 0 0 Net earnings (loss) 3,056 (5,708 ) SG&A Breakdown: Wages and benefits 10,579 5,364 Advertising 2,245 736 Occupancy costs 6,141 3,268 Credit card fees 838 384 Other SG&A 1,471 655 Total selling, general and administrative expense 21,274 10,407 Note:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Balance Sheet As of June 2, 2007 (in 000's) March 20, May 5, June 2, 2007 2007 2007 Assets Current assets: Cash and cash equivalents 9,763 4,526 3,838 Receivables, less allowance for doubtful accounts 2,659 5,956 5,530 Inventories 113,591 91,739 81,494 Income taxes refundable 7,116 7,116 7,116 Prepaid expenses 1,346 1,073 2,423 Total current assets 134,473 110,410 100,401 Property and equipment, at depreciated cost 50,393 49,424 48,802 Other assets 14,937 16,207 15,736 Total assets 199,803 176,041 164,939 Liabilities and Shareholders' Equity Liabilities not subject to compromise Accounts payable 0 8,594 10,154 Credit facility: DIP financing 53,021 15,893 10,596 Accrued liabilities 651 8,317 8,960 Deferred tax liabilities 7,152 7,152 7,152 Liabilities subject to compromise Accounts payable 33,584 31,274 30,554 Accrued liabilities 16,598 13,415 11,902 Long-term lease financing obligations 4,011 4,004 3,997 Capital Lease Obligations 1,731 1,728 1,726 Postretirement benefits other than pensions 9,216 9,276 9,345 Pension and SERP liabilities 8,281 8,403 8,498 Other liabilities 10,663 9,871 9,575 Total liabilities 144,908 117,927 112,459 Total shareholders' equity 54,895 58,114 52,480 Total liabilities and shareholders' equity 199,803 176,041 164,939 Note:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Note:The classification of certain liabilities included in the May 5 balance sheet has been revised.The revised amounts are presented in bold. HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Cash Flows For the period June 2, 2007 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 Cash flows from operating activities: Net earnings 3,056 (5,708 ) Adjustments to reconcile net earnings to cash flows used in operating activities Depreciation and amortization, including cost of goods sold 1,989 613 Amortization of deferred loan costs 148 83 LIFO charge (credit) (7,050 ) (3,596 ) Amortization of deferred compensation on restricted stock incentive plan 0 55 Reserve for store closings credits, including interest expense 1,677 (134 ) Reserve for obsolete inventory (25 ) (8 ) Reserve for sales returns and bad debts (81 ) 0 Stepped rent accrual (30 ) (111 ) Loss on disposition of property and equipment 210 72 Stock compensation expense 281 70 (Increase) decrease in assets Receivables and prepaid expenses (3,024 ) (924 ) Inventory at current cost 27,770 13,758 Income tax refundable 0 0 Other noncurrent assets (1,418 ) 167 Increase (decrease) in liabilities Accounts payable 6,284 840 Accrued liabilities 2,505 (665 ) Income taxes payable 0 0 Postretirement benefits other than pensions (163 ) (43 ) Long-term pension and SERP liabilities 245 156 Reserve for store closings (77 ) (202 ) Other liabilities (269 ) (44 ) Net cash used in operating activities 32,028 4,379 Cash flows from investing activities: Additions to property and equipment (598 ) (42 ) Proceeds from the disposition of property and equipment 489 282 Net cash used in investing activities (109 ) 240 Cash flows from financing activities: Net borrowings on revolvingcredit agreement (37,128 ) (5,297 ) Payments for lease financing (7 ) (7 ) Payments for capital leases (2 ) (3 ) Tax obligation settled with treasury stock (19 ) 0 Net cash provided by financing activities (37,156 ) (5,307 ) Decrease in cash and cash equivalents (5,237 ) (688 ) Cash and cash equivalents: Beginning of period 9,763 4,526 End of period 4,526 3,838 Note:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Allocation of Disbursements among Legal Entities For the periods ending (in 000's) March 21, 2007 - March 31, 2007 May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 Hancock Fabrics, Inc. 5,014 17,548 9,811 Hancock Fabrics, LLC 111 390 729 Hancock Fabrics of Michigan, Inc. 172 604 267 HF Merchandising, Inc 3,585 12,546 11,857 Hancockfabrics.com, Inc. 41 142 111 HF Enterprises, Inc. 1 3 1 HF Resources, Inc. 1 3 1 Revenue allocation by entity March 21, 2007 - March 31, 2007 May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 Hancock Fabrics, Inc. 15,130 46,766 25,172 Hancock Fabrics, LLC 336 1,038 1,871 Hancock Fabrics of Michigan, Inc. 521 1,609 686 Hancockfabrics.com, Inc. 107 331 136 16,094 49,745 27,865 Footnote: Provided for the purpose of calculating the US Trustee fees under 28 USC Section 1930 (a). Expenses were allocated to Hancock Fabrics, Inc., Hancock Fabrics, LLC, Hancock Fabrics MI, Inc., and Hancockfabrics.com, Inc. based on the revenue of the entities.The amounts for HF Merchandising, Inc., HF Enterprises, Inc. and HF Resources, Inc. were based on actual expenditures. HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Payments to taxing authorities For the period ending June 2, 2007 (in 000's) Debtors in possession and trustees are required to pay post-petition tax liabilities incurred after the filing of their Chapter 11 petition on an as due basis. 1) Federal income taxes YES (X) NO () 2) FICA withholdings YES (X) NO () 3) Federal employee withholdings YES (X) NO () 4) Employer's FICA YES (X) NO () 5) Federal unemployment tax YES (X) NO () 6) State income and franchise taxes YES ( ) NO (X) 7) State employee withholdings YES (X) NO () 8) State unemployment taxes YES (X) NO () 9) Property taxes YES (X) NO () 10) Sales tax YES (X) NO () 11) All other taxes YES (X) NO () If any of the above taxes have not been paid, state below the tax not paid, the amount past due and the date of the last payment Note:The Debtors note that certain franchise tax returns with due dates subsequent to February 2007 are outstanding. ** DETAILS OF PAYMENTS TO SPECIFIC TAXING AUTHORITIES IS AVAILABLE UPON REASONABLE WRITTEN REQUEST TO THE DEBTOR'S COUNSEL AT MORRIS, NICHOLS, ARSHT AND TUNNELL, ATTN: DEREK ABBOT, 1201 NORTH MARKET STREET, WILMINGTON DE 19899 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Accounts Receivable & Payable Aging As of June 2, 2007 (in 000's) Accounts Receivable: May 5, 2007 June 2, 2007 0 - 60 80 17 61 - 90 12 26 91 - 120 27 9 Over 121 12 43 Total aged accounts receivable 131 95 Excess work comp. claims 463 453 Accounts receivable vendors 152 209 Accounts receivable employees 5 7 Accounts receivable pension fund 333 347 Customer accounts receivable* 100 100 Credit card sales 4,772 4,319 5,956 5,530 Accounts Payable ** May 5, 2007 June 2, 2007 0 - 30 4,591 3,739 31 - 60 223 381 61 - 90 12 91 - 120 Over 121 Total aged accounts payable 4,814 4,132 Distribution center inventory in transit 1,333 2,556 Drop ship inventory in transit* 1,314 1,033 Misc. expense accruals* 1,133 2,433 Total unpaid post-petition payables 8,594 10,154 * Amount shown are estimated based on historical data. ** The accounts payable aging is based on invoice date. HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Asset Sales As of June 2, 2007 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 Proceeds Fixtures 481.4 282.0 Vehicles 7.6 - 489.0 282.0 Note: All proceeds from the sale of assets outside the ordinary course were deposited into Hancock owned bank accounts which were swept against the DIP Credit Facility.
